Citation Nr: 0921068	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the calculated 
amount of $32,508.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 decision of the Milwaukee, Wisconsin 
RO's Committee on Waivers and Compromises (COWC), which 
denied the Veteran's request for a waiver.  

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the St. 
Louis, Missouri RO (St. Louis RO); a copy of the transcript 
is associated with the record.

In January 2008, the Board remanded the case for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

The Veteran willfully misrepresented his income in order to 
receive VA nonservice-connected pension benefits to which he 
was not entitled.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of nonservice-
connected pension benefits in the calculated amount of 
$32,508, is precluded by bad faith on the Veteran's part.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has requested waiver of the collection of an 
overpayment of VA nonservice-connected pension benefits in 
the calculated amount of $32,508.  


Initially, the Board notes that review of the evidentiary 
record indicates that some or all of the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated.  The Veteran does not dispute the validity of the 
debt, but contends that payment would constitute a financial 
hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). 

The law precludes waiver of recovery of an overpayment of any 
indebtedness where there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person requesting waiver of 
recovery of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962(b), 1.965(b).   

In order to establish actual fraud, it must be determined 
that there was willful misrepresentation of a material fact, 
or the willful failure to disclose a material fact, with the 
intent of obtaining or retaining eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the debtor's 
knowledge that such misrepresentation or failure would result 
in the erroneous award or erroneous retention of VA benefits.  
Essentially, there must be a finding that the person 
willfully failed to disclose a material fact or willfully 
misrepresented a material fact, and there must be a finding 
that the debtor had knowledge that such misrepresentation or 
failure would result in an erroneous award or erroneous 
retention of VA benefits.  38 C.F.R. § 1.962(b).  

Misrepresentation is defined as any manifestation by words or 
other conduct by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
the facts.  Further, misrepresentation is an untrue statement 
of fact, and incorrect or false representation, and that 
which, if accepted, leads the mind to an apprehension of a 
condition other and different from that which exists.  
Colloquially, it is understood to mean a statement made to 
deceive or mislead.  Black's Law Dictionary, 1001 (6th ed. 
1990).  The misrepresentation must be more than non-willful 
or mere inadvertence.  38 C.F.R. § 1.962(b).  

Bad faith is defined as unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  A debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).  

During the September 2006 hearing, the Veteran testified that 
he had no income between March and July 2001; that he had 
been awarded Social Security Supplement Income (SSI) and 
union pension benefits after he received notice of the award 
of VA pension benefits; and that, on an Eligibility 
Verification Report (EVR) submitted in December 2001, he had 
reported his union pension income.

Here, the record reflects that, in a June 2001 rating 
decision, the St. Louis RO granted the Veteran's claim for 
nonservice-connected pension benefits to begin on April 1, 
2001.  This decision was based on a VA Form 21-526, received 
on March 16, 2001, in which the Veteran indicated that he had 
no income from any source.  In a July 2001 notice letter, the 
St. Louis RO informed the Veteran that his claim for pension 
benefits had been approved, and how the amount of his 
benefits was calculated.  The Veteran was informed that the 
amount of payment was based on total family income and that 
his payments must be adjusted when this income changed.  He 
was told that he must immediately report if income was 
received from any source other than that currently shown, 
that he must also report any changes in the income shown, and 
that his failure to do so might create an overpayment which 
would have to be repaid.  The Veteran was also provided with 
a VA Form 21-8768, Disability Pension Award Attachment, that 
also informed him that his benefits were income based and to 
report any changes in income.

In an EVR dated and received in December 2001, the Veteran 
again indicated that he was not receiving income from any 
source.  

An April 2004 Income Verification Match (IVM) information 
sheet reflected unreported income for the Veteran from 2001, 
interest and union pension fund payments.  In a July 2004 
response to a June 2004 letter sent by the Milwaukee VA 
Pension Center, the Veteran's representative submitted copies 
of IRS Forms 1099-R, showing that the Veteran had received 
pension benefits from the Construction Industry Laborers 
Pension Fund (CILPF) in 2001, 2002 and 2003.  In a response 
received earlier in July 2004, the CILPF had confirmed that 
the Veteran had been receiving such pension benefits and that 
the date of the first payment to the Veteran had been 
February 1, 2000.  

In an August 2004 letter, the Milwaukee VA Pension Center 
indicated that the Veteran had verified that he had been 
receiving monthly benefits from the CILPF since he had 
started receiving VA pension benefits beginning on April 1, 
2001, that he had not responded to VA's request for 
verification of interest income received in 2001; and that, 
based on the evidence, VA proposed to reduce his nonservice-
connected pension benefits, effective April 1, 2001.  The 
Veteran was informed that, if this adjustment was 
implemented, it would result in an overpayment of benefits.  
In a response received later the same month, the Veteran's 
representative agreed with the VA's proposed action and 
confirmed that $23 was the correct amount of interest income 
received by the Veteran.  

In November 2004, the VA implemented the reduction of pension 
benefits proposed in the August 2004 letter.

In a letter dated November 28, 2004, the Debt Management 
Center in St. Paul, Minnesota informed the Veteran that he 
had been overpaid $32,508 and apprised him of his right to 
request a waiver.  In December 2004, the Veteran requested a 
waiver and submitted a VA Form 5655, Financial Status Report 
(FSR), showing receipt of union pension benefits. 

In February 2005, the COWC denied the Veteran's waiver 
request based on its finding that the Veteran had 
misrepresented his income at the time he began receiving 
pension benefits.  The COWC found that the Veteran's failure 
to correctly report his income constituted bad faith or 
willful intent to misrepresent or disclose facts and that 
waiver of recovery of the indebtedness was precluded by law.  

After a review of the evidence, the Board finds that the 
Veteran willfully failed to disclose a material fact or 
willfully misrepresented a material fact and that he knew 
that such misrepresentation or failure would result in an 
erroneous award or erroneous retention of VA benefits.  

There is nothing to show that the Veteran did not have the 
mental capacity to understand the VA forms in which he was 
told that he had to report his income during the time period 
in question.  He was informed in writing of his award, and 
that the award was based on income, and he had knowledge of 
the income-based nature of pension benefits.  Nonetheless, he 
failed to inform VA of his actual income.

It is clear that, in filing false income information with VA, 
the Veteran was intending, at a minimum, to seek an unfair 
advantage.  He knew, or should have known, of the likely 
consequences, i.e., the receipt of pension benefits to which 
he was not entitled; and his actions resulted in a 
substantial loss to the government in the amount of the 
benefits.  Consequently, the Veteran's actions constitute 
"bad faith," as that term is defined above.  Further, the 
actual written evidence of bad faith substantially outweighs 
the Veteran's testimony that he did not receive any income 
between March and July 2001, as reported by him on both his 
original application and a December 2001 EVR.
 
It was VA that discovered the Veteran's receipt of unreported 
income for 2001 through an April 2004 IVM information sheet, 
as the Veteran did not willing disclose the fact that he had 
been receiving union pension payments until a July 2004 
response to a June 2004 VA inquiry following the receipt of 
the April 2004 IVM information sheet by VA.  Contrary to his 
testimony, no EVR showing receipt of union pension benefits 
was received by VA in December 2002.  Moreover, in the 
previous EVR submitted in December 2001, the Veteran had 
reported no income from any source, even though he had been 
receiving union pension benefits since February 2000 (prior 
to filing for VA pension benefits in March 2001).
For these reasons, the Board concludes that the Veteran's 
actions constituted acts of bad faith on his part and were 
the direct cause of the pension overpayment at issue.  The 
evidence establishes a willful intent on the Veteran's part 
to obtain VA benefits to which he was not entitled.  The 
finding of bad faith on the part of the Veteran constitutes 
an absolute bar to waiver of recovery of the overpayment in 
question. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The 
Board finds that the Veteran's conduct, under the 
circumstances, constitutes bad faith and is a bar to waiver 
of recovery of the indebtedness of the amount of $32,508.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b). 

Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008) do not apply to a claim 
for waiver of recovery of an overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  


ORDER

Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the calculated amount of 
$32,508 is barred as a matter of law and the appeal is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


